Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. 

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-17, in the reply filed on 11/16/2022, is acknowledge.  
The traversal is on the ground(s) that there would not be unduly burden to examine both inventions I and II.  This is not found persuasive because, as stated in the restriction dated 09/15/2022, there would be a serious search and examination burden if restriction were not required and the inventions require different search queries as well are likely to raise different non-prior art issues under 35 USC 112(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 1-17 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7 contains the trademark/trade name Tween 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a surfactant and, accordingly, the identification/description is indefinite.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 8 depends from claim 8 which renders claim 8 indefinite.
Claim 11 depends from claim 11 which renders claim 11 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duprate et al. (US 2015/0190371 A1) in view of Hammond et al. (US 2020/0222438 A1).
Duprate et al. teach hydroglycolic cosmetic and dermatological compositions (abstract and paragraph 27, 89, and 91) comprising 
water, 10-40% by weight of glycol cosolvents such as dipropylene glycol, 0-15% and 0.1-10% by weight of additives including chelating agents such as citric and tartaric acids, and gluconolactone and one or more antioxidants such as vitamin E and vitamin C, and emulsifier, and oily phase (paragraph 58, 67, 68, 71, 107-120, and 142, and claims 1, 4, 8, 20, 24-26, 32) and exemplified 
a composition comprising 30% by weight of dipropylene glycol, about 50.79% by weight of water, 3% by weight of Simulgel 600 PHA (contains polysorbate 80 and isohexadecane) in formula 9 of example 2; 
wherein the compositions have good physical and chemical stability tested at 40 °C for 6 months (encompass active solubility stability) (paragraph 90 and example 2). According to Hammond et al. a composition comprising 4-6% by total weigh of polyhydroxy acid such as gluconolactone in an aqueous-glycol phase having low pH of 3-3.5 (paragraph 90-98). Thus, the composition taught by Duprate et al. comprising 0.1-10% by weight of additives including chelating agents such as gluconolactone would have a pH of 3-3.5 and thus physical and chemical stability tested at 40 °C for 6 months encompasses the pH of 3-3.5. 
Propylene glycol and butylene glycol are not must have components.
The 15% by weight of additives including vitamin E and vitamin C encompass the claimed about 16% in the instant claim 2.
The water to vitamin C weight ratio is calculated to be 5.1:1 (50.79%/10%=3.4) (the instant claim 5).
The limitations in claim 9 and the limitation of cinnamic acid in claim 15 are further limitation of an alternative components.

Duprate et al. do not specify the weight ratio between polysorbate 80 and isohexadecane in Simulgel 600 PHA.
This deficiency is cured by Hammond et al. who teach topical composition (abstract) for improving skin appearance and/or preventing skin aging (cosmetic) (paragraph 110) comprising 
an aqueous-glycol phase comprising 30-45% by total weight of water, 2-10% by total weigh of polyhydroxy acid such as gluconolactone, and about 20% by total weight of partition coefficient enhancer such as dipropylene glycol; and 
an oil phase comprising about 2.84-4.73% by total weight of surfactant and about 14% by weight of emollient (skin care active) (paragraph 22, 71, 73, 82-84, 86, 90-98); and exemplified composition A in example 2 comprising preservative, 7.26% by weight of surfactant, 15.5% by weight of oil (myristyl alcohol and hydrogenated polydecene). The surfactant to oil weigh ratio is calculated to be 1:2.13 (15.5%/7.26%=2.13).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Duprate et al. and Hammond et al. to specify a surfactant to oil weigh ratio in the composition taught by Duprate et al. being 1:2.13. A surfactant to oil weigh ratio of 1:2.13 in a hydroglycolic cosmetic and dermatological composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 1-7, 9, 10, and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammond et al. (US 2020/0222438 A1) in view of Duprate et al. (US 2015/0190371 A1).
Hammond et al. teach physically storage stable (paragraph 20 and 128) topical composition (abstract) with low pH of 3-3.5 (encompass active solubility stability at ambient temperature and pH of 3-3.5 for ≥ about 4 days) for improving skin appearance and/or preventing skin aging (cosmetic) (paragraph 110) comprising 
an aqueous-glycol phase comprising 30-45% by total weight of water, 2-10% by total weigh of polyhydroxy acid such as gluconolactone (the instant claims 10, 11, 16, and 17), and about 20% by total weight of partition coefficient enhancer such as pentylene glycol, dipropylene glycol, and hexylene glycol; and 
an oil phase comprising about 2.84-4.73% by total weight of surfactant and about 14% by weight of emollient (skin care active) (paragraph 22, 71, 73, 82-84, 86, 90-98); 
and exemplified composition A in example 2 comprising preservative, 7.26% by weight of surfactant, 15.5% by weight of oil (myristyl alcohol and hydrogenated polydecene). The surfactant to oil weigh ratio is calculated to be 1:2.13 (15.5%/7.26%=2.13) (the instant claim 12).
Propylene glycol and butylene glycol are not must have components.
The limitations in claim 9 and the limitation of cinnamic acid in claim 15 are further limitation of an alternative components.
Hammond et al. do not specify the additive including vitamin C and/or E, the weight percentages of it (them), and the subsequent water to vitamin C and/or E weight ratio in the instant claims 5 and 14 and the same surfactant in the instant claim 7.
This deficiency is cured by Duprate et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Hammond et al. and Duprate et al. to add 0-15% and 0.1-10% by weight of vitamin C and/or E into the composition taught by Hammond et al. Adding 0-15% and 0.1-10% by weight of vitamin C and/or E into the cosmetic composition comprising an aqueous-glycol phase was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. The weight ratio of water to vitamin C and/or E is calculated to be 4.5:1 (45%/10%=4.5).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Hammond et al. and Duprate et al. to add polysorbate-80 into the composition taught by Hammond et al. Adding polysorbate-80 into the cosmetic composition comprising an aqueous-glycol phase was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinnell et al. (US 9,248,082 B2).
Pinnell et al. meet all of the limitations of claims 1-7 and 9-17. Pinnell et al. disclose an anti-aging composition (cosmetic) containing at least one first active ingredient chosen from phloretin and its derivatives; at least one second active ingredient chosen from cinnamic acid, resveratrol, retinol, ascorbic acid, tocopherol, and their derivatives; and at least one non-aqueous organic solvent (abstract) and exemplified in example E a composition comprising 5% by weight of pentylene glycol, 5% propylene glycol, 15.30% ascorbic acid, 1% vitamin E,0.5% ferulic acid, 65.87% water, 3% Laureth-23, and 0.18% sodium hydroxide (to pH 3). The water to ascorbic acid weight ratio is 4.3:1 (65.87%/15.3=4.3).
The hydroglycolic composition is a composition based on combination of water and glycol. Although Pinnell et al. are silent about the stability properties, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Pinnell et al. or not. 
 
Claims 1-7, 9, 10, 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pinnell et al. (US 9,248,082 B2).
Pinnell et al.’s teachings are discussed above and applied in the same manner. Pinnell et al. also teach the composition further comprising glycolic acid, etc., (column 7 line 32-47).
Propylene glycol and butylene glycol are not must have components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 9, 10, and 12-17  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,248,082 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-7, 9, 10, and 12-17 recite a hydroglycolic cosmetic composition comprising: (a) at least one or a combination of skin actives comprising at least one or a combination of ascorbic acid, a cinnamic acid derivative, and Vitamin E; and (b) a glycol or combination of glycols selected from the group consisting of: dipropylene glycol, pentylene glycol, hexylene glycol, a combination of dipropylene glycol and pentylene glycol, and a combination of dipropylene glycol and hexylene glycol, wherein the composition demonstrates stability of solubility of the actives at temperatures in the range from about 5-45 °C. and at about 3.0-3.5 pH all over a time period up to at least about 4 days or more.
The U S9,248,082 B2 patent claims 1-9 recite a process for reducing radical-induced damage to skin for effects of radical-induced damage, comprising contacting the skin with a composition comprising: (a) phloretin in an amount of about 1% to about 2% by weight, based on the total weight of the composition; (b) ferulic acid in an amount of about 0.5% by weight, based on the total weight of the composition; (c) ascorbic acid in an amount of about 10% or about 15% by weight, based on the total weight of the composition; (d) at least one non-aqueous organic solvent comprising hexylene glycol and dipropylene glycol; (e) water, as a co-solvent; and (f) optionally, vitamin E, in an amount of about 0.02% by weight, based on the total weight of the composition.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same hydroglycolic composition.
	
Claims 1-7, 9, 10, and 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 (11/16/2022) of copending Application No. 17/125,945. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-7, 9, 10, and 12-17 are discussed above and applied in the same manner.
The 17/125,945 application claims 1-19 recite a cosmetic composition comprising ascorbic acid; a carrier system comprising a water phase, and a glycol or combination of glycols selected from the group consisting of: propylene glycol, dipropylene glycol.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same hydroglycolic composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-7, 9, 10, and 12-17  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 (10/03/2022) of copending Application No. 16/835,822. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-7, 9, 10, and 12-17 are discussed above and applied in the same manner.
The 16/835,822 application claims 1-14 recite a cosmetic composition comprising at least about 10 wt. % of Vitamin C; from about 18 to about 22 wt.% of a solvent comprising water, at least one glycol chosen from propylene glycol, dipropylene glycol.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same hydroglycolic composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-7, 9, 10, and 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (amendments dated 11/11/2022, notice of allowance dated 11/30/2022) of copending Application No. 16/835,822. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-7, 9, 10, and 12-17 are discussed above and applied in the same manner.
The 16/835,822 application claims 1-20 recite a cosmetic hydroglycolic composition comprising an organic UVA filter-stabilized antioxidant formulation comprising a carrier formulation comprising a water phase, from about 5% to about 30% by weight of ascorbic acid with a water to ascorbic acid weight ratio of about 3-10:1, and about 5-25% by weight of hexylene glycol, about 5-25% by weight of dipropylene glycol, about 1-5% by weight of laureth-23.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same hydroglycolic composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612